Petitioner bases his right to the writ of mandamus upon a certificate of election issued by the board of supervisors of elections of De Kalb county declaring him to have been elected to the office of county commissioner for the Fourth commissioner's district of De Kalb county. It is admitted that such certificate was issued in manifest violation of an order of A. E. Hawkins, as circuit judge, of which order petitioner had knowledge.
It is now finally determined by our Supreme Court that the order issued by Judge A. E. Hawkins, restraining the said board of supervisors from issuing the said certificate of elections to petitioner, was within his power and jurisdiction and was in full force and effect at the time of the issuance of said certificate. Ex parte State ex rel Knight, Atty. Gen., 158 So. 317. Being in direct violation of a valid order of a court of competent jurisdiction, the certificate of election issued by said board was and is void and of no effect, and therefore Judge A. E. Hawkins, as judge, was under no duty to fix the bond for petitioner as demanded.
Writ denied.